 Case 2:21-cv-11934-NGE-PTM ECF No. 2, PageID.32 Filed 08/29/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION
MARCEL COOK,

       Petitioner,

v.                                                Case No. 2:21-CV-11934
                                                  Honorable Nancy G. Edmunds
JONATHAN HEMINGWAY,

     Respondent.
____________________________________/

                OPINION AND ORDER DISMISSING AS DUPLICATIVE
                 THE PETITION FOR A WRIT OF HABEAS CORPUS

       Marcel Cook, (“Petitioner”), incarcerated at the Federal Correctional Institution in

Milan, Michigan, seeks the issuance of a writ of habeas corpus pursuant to 28 U.S.C. §

2241. Petitioner was convicted in the United States District Court for the Northern District

of Illinois for possessing with intent to distribute crack cocaine in violation of 21 U.S.C. §

841(a)(1) and sentenced to 168 months in prison. See U.S. v. Cook, 500 F. App’x 537

(7th Cir. 2013). In his petition, filed pro se, petitioner seeks a reduction of his sentence

under the First Step Act of 2018

       Petitioner previously filed a petition for writ of habeas corpus, which challenges the

same conviction and sentence and seeks the same sentence reduction under the First

Step Act. That petition remains pending before Judge Gershwin A. Drain. See Cook v.

Hemingway, No. 2:21-CV-11711 (E.D. Mich.)(Drain, J.). No decision has been rendered

in that case.

       Petitioner has now filed the current petition, in which he again seeks a sentence

reduction pursuant to the First Step Act.

                                              1
 Case 2:21-cv-11934-NGE-PTM ECF No. 2, PageID.33 Filed 08/29/21 Page 2 of 3




       The petition is subject to dismissal because it is duplicative of petitioner’s

pending habeas action in Case No. 21-cv-11711.

                                       I. Discussion

       A suit is duplicative, and subject to dismissal, if the claims, parties, and available

relief do not significantly differ between the two actions. See Barapind v. Reno, 72 F.

Supp. 2d 1132, 1145 (E.D. Cal. 1999)(internal citations omitted). Petitioner’s current

habeas petition is subject to dismissal as being duplicative of his still pending first habeas

petition, because both cases seek the same relief. Id.; see also Davis v. U.S. Parole

Com’n, 870 F.2d 657 (Table), No. 1989 WL 25837, *1 (6th Cir. Mar. 7, 1989)(district court

can properly dismiss a habeas petition as being duplicative of a pending habeas petition,

where the district court finds that the petition is essentially the same as the earlier

petition); Warren v. Booker, No. 06-CV-14462-DT, 2006 WL 3104696, at *1 (E.D. Mich.

Oct. 31, 2006)(same). The instant petition challenges the same conviction and sentence

and seeks the same sentence reduction as the petition in the case pending before Judge

Drain. Accordingly, this petition for a writ of habeas corpus will be dismissed. The

dismissal is without prejudice to petitioner filing a motion to amend the petition in his

pending habeas case.

                                         II. ORDER

       IT IS ORDERED that the petition is SUMMARILY DISMISSED.                    Because a

certificate of appealability is not needed to appeal the denial of a habeas petition filed

under § 2241, Witham v. United States, 355 F.3d 501, 504 (6th Cir. 2004), petitioner need




                                              2
 Case 2:21-cv-11934-NGE-PTM ECF No. 2, PageID.34 Filed 08/29/21 Page 3 of 3




not apply for one with this Court or with the Sixth Circuit before filing an appeal from the

denial of his habeas petition.


                                      s/ Nancy G. Edmunds
                                     ________________________________________
                                     NANCY G. EDMUNDS
                                     UNITED STATES DISTRICT JUDGE
Dated:   August 29, 2021


I hereby certify that a copy of the foregoing document was served upon counsel of
record by electronic and/or ordinary mail.

                                    s/ Lisa Bartlett
                                    Case Manager




                                             3
